Notice of Allowability
This office communication is in response to Appeal brief filed on 09/09/2020. Claims 1, 2, 5-18, 21-22 are allowed. Claims 3-4, 19-20 are cancelled. 

This communication warrants No Examiner's Reason for Allowance, Appellant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of appellant’s remarks Page 12-23, filed  09/09/2020,   as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14). 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney Jared DuJack Reg. No. 72,646.

The application is amended as follows:


providing an apparatus wherein the device is capable of being connected to the apparatus, wherein there is no configuration data structure present assigned to the apparatus and to the device before a first-time connection of the device to the apparatus; 
in an event of the first-time connection of the device to the apparatus, generating a device-specific configuration data structure, wherein the configuration data structure identifies a configuration data of the device and the apparatus, the configuration data having been determined in a course of the first-time connection of the device to the apparatus, and storage of the configuration data structure in the device and/or in the apparatus, further wherein the configuration data structure comprises a configuration identifier, which is determined in the course of [[a]] the first-time connection of the device to the apparatus, and 
in the event of a renewed connection of the device to the apparatus, determining the first- time configuration data of the device and the apparatus by means of the configuration identifier, and setting up of the device and/or the apparatus with the first-time configuration data, wherein any alteration of the configuration data structure prevents setting up of the device and/or the apparatus.
  
2. (Previously Presented) The method as claimed in claim 1, wherein fixedly prescribed device identification information, which is transmitted from the device at least in the case of the first-time connection to the apparatus for the purposes of identifying the device, is recorded in the configuration data structure and the first-time configuration data of the device and the apparatus are determined by means of the device identification information.  


5. (Currently Amended) The method in accordance with claim 1, wherein the configuration data structure comprises a hash value of the configuration data, and the setting up of the device and/or the apparatus with [[the]] a reactivated configuration data is then solely executed if the hash value of the reactivated configuration data agrees with the hash value in the configuration data structure.  

6. (Currently Amended) The method in accordance with claim 1, wherein configuration data are stored only after a successful test of the configuration data.  

7. (Previously Presented) The method in accordance with claim 1, wherein the configuration data structure comprises information concerning a type of the device. 
 
8. (Currently Amended) The method in accordance with claim 1, wherein the configuration data structure comprises a plant configuration identifier, and only a connection of a device to an apparatus with a particular plant configuration identifier and/or the same plant configuration identifier is authorized.  

9. (Currently Amended) The method in accordance with claim 1, wherein the configuration data structure is stored in the device and/or in the apparatus only after a successful function test, and/or after a successful comparison of [[the]] a device identification information, 
  
10. (Previously Presented) The method in accordance with claim 1, wherein further configuration data structures with further related configuration data is determined and stored for a device.  

11. (Currently Amended) The method in accordance with claim 1, wherein in the course of a renewed connection to the apparatus, a device is configured solely with the first-time configuration data structure and [[the]] related configuration data.  

12. (Previously Presented) The method in accordance with claim 1, wherein the configuration data structure has a temporal period of validity, which is prescribed by the device and/or by the apparatus.  

13. (Previously Presented) The method in accordance with claim 12, wherein after an expiry of the period of validity, the configuration data structure is identified as blocked, or deleted.  

14. (Previously Presented) The method in accordance with claim 1, wherein the configuration data structure has a spatial validity data, and a renewed connection of the device to the apparatus is only possible in a geographical region that corresponds to the spatial validity data.  


16. (Previously Presented) The method in accordance with claim 1, wherein the configuration data structure is used in the course of a key exchange in a subsequent communications connection of the device and/or the apparatus.  

17. (Currently Amended) A system for the deterministic autoconfiguration of a device in the course of a connection, comprising the device and at least one apparatus, wherein the system is configured such that:
 there is no configuration data structure assigned to the at least one apparatus and to the device before a first-time connection of the device to the at least one apparatus, in the event of a first-time connection of the device to the at least one apparatus, the at least one apparatus determines a device specific configuration data structure, wherein the configuration data structure identifies the configuration data of the device and the at least one apparatus, the configuration data having been determined in the course of the first-time connection of the 15/121,4334device to the at least one apparatus, and the configuration data structure is stored in at least one of the device and the at least one apparatus, further wherein the configuration data structure comprises a configuration identifier, which is determined in the course of the first-time connection of the device to the apparatus, and



18. (Previously Presented) The system as claimed in claim 17, wherein the device is an internal component of the at least one apparatus that is plugged into the at least one apparatus, or the device is a pluggable peripheral component of the at least one apparatus, or the device is a network component, or an application on a network component, which is connected to the at least one apparatus, which is a communications network with network components and/or control units.  

19-20. (Cancelled)  

21. (Previously Presented) A computer program product, comprising a computer readable storage device storing a computer readable program code, the computer readable program code comprising program commands for the purposes of executing the method in accordance with claim 1.  

22. (Previously Presented) The method of claim 1, wherein if alteration of the configuration data structure is detected in the event of a renewed connection of the device to the apparatus an error message is outputted.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445